UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of: September2013 Commission File Number: 001-34656 China Lodging Group, Limited (Exact name of registrant as specified in its charter) No. 2266 Hongqiao Road Changning District Shanghai 200336 People’s Republic of China (86) 21 6195-2011 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form40-F. Form20-F þ Form40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. China Lodging Group, Limited By: /s/ Qi Ji Name: Qi Ji Title:Chief Executive Officer Date: September 30, 2013 EXHIBIT INDEX Exhibit Number Description Exhibit99.1 Press Release Exhibit99.2 Notice of Annual General Meeting Exhibit99.3 Form of Proxy for Annual General Meeting Exhibit99.4 Voting Instruction Card for American Depositary Shares Exhibit99.5 Depositary’s Notice of Shareholders’ Meeting of China Lodging Group, Limited
